DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As per claim 1, the recitation “the adder coupled between the second flip-flop and the multiplier” is indefinite as being misdecriptive as if the input of the adder is coupled to one of the second flip-flop and the multiplier and the output of the adder is coupled to the other.  That is one is upstream as the other is downstream of the adder.  However, the specification and drawings disclose both the second flip-flop and the multiplier are upstream of the adder and coupled to the adder inputs.  Claims 15,19 and 20 also have a similar problem.
 	As per claim 14, the recitation the multiplier is the only multiplier coupled between the first flip-flop and the second flip-flop is indefinite as being misdecriptive because according to the specification and drawings, the multiplier is not coupled to the second flip-flop as it does not provide or receive signal to or from the second flip-flop.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,581,407. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broaden version of the patented claims.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,7-8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (8,543,634).
 	As per claims 1,19 and 20 Xu et al discloses in figures 2 and 9 a scalable DSP circuit comprising (see figure 9): a plurality of filter taps (401,402), each filter tap of the plurality of filter taps having at least: a first input (206); a second input (from 903); a multiplexer (406) coupled to the first input and the second input; a first flip-flop (906) coupled to an output of the multiplexer; a second flip-flop (at output of 405); a multiplier (404 with register 906 for holding the multiplication result being seen as a part of the multiplier) coupled between the first flip-flop and an adder (407), the multiplier being directly coupled to the adder; the adder coupled to the second flip-flop and the multiplier; and a plurality of signal paths arranged to allow re-configurable data throughput between each filter tap of the plurality of filter taps.  It is noted that Xu does not specifically disclose the scalable DSP circuit implementing a Finite Impulse Response ("SFIR") filter.  However, Xu et al disclose in col. 3, line 29-36, that DSP circuit can be configured to implement a Finite Impulse Response ("SFIR") filter.  Thus, it would have been an obvious application to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the DSP circuit of Xu et al. as a Finite Impulse Response ("SFIR") filter as claimed. It is further noted that does not specifically disclose a Finite Impulse Response ("SFIR") filter coupled to a pre-processing section and a post-processing section.  However, such a pre-processing section and a post-processing section for conditioning the filter input and output are well-known in the art.  It would have been an obvious application to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a pre-processing section and a post-processing section for conditioning the filter input and output in order to improve the filtering process.
 	As per claim 2, Xu et al discloses in figure 9 the first flip-flop is directly coupled to the multiplexer; and the adder is directly coupled to the second flip-flop.  
 	As per claims 7 and 8, When configure the DSP as a SFIR filter, it would have been obvious to configure the multiplier as a gain section and a register in the register bank 203 as a coefficient section for storing a respective filter coefficient to provide to the multiplier.  
	As per claim 14, Xu et al discloses the multiplier is the only multiplier coupled to the first flip-flop.  
	As per claim 15, wherein the adder is the only adder coupled to the second flip-flop.  
	As per claims 16-18, it is noted that Xu et al does not disclose the DSP circuity is configured to operate as a complex FIR filter, decimator or interpolator, and comprises the pre-processing and the post-processing section configured as claimed.  However, it would have been obvious applications to a person of ordinary skill in the art before the effective filling date of the claimed invention to configure the DSP circuity et al to operate as a complex FIR filter, decimator or interpolator, and to provide the pre-processing and the post-processing section configured as claimed as they are well-known in the art for performing a complex FIR filter, decimator or interpolator.

Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
 	With respect to the 112 rejection, the examiner respectfully submits that figure 7 clearly shows the inputs of the adder coupled to both the second flip-flop and the multiplier.  They are both upstream of the adder. Therefore, the adder is not coupled between them.  Further, the multiplier does not provide or receive signal to or from the second flip-flop, thus is not coupled to the second flip-flop, and therefore is not coupled between the first flip-flop and the second flip-flop.
 	With respect to the 103 rejection, the examiner respectfully submits that the claims do not recite any structural limitation for the multiplier, and because figure 9 of Xu et al., the register 906 is for holding the multiplication result of the multiplier 404, and thus can be seen as a part of the multiplier, and together would correspond to the claimed multiplier which is directly coupled to the adder 407 as claimed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CHUONG D NGO/Primary Examiner, Art Unit 2182